The information in this preliminary prospectus supplement is not complete and may be changed.This preliminary prospectus supplement and the accompanying base prospectus are not an offer to sell these securities, and are not soliciting an offer to buy these securities, in any jurisdiction where the offer or sale is not permitted. Filed Pursuant to Rule 424(b)(2) Registration Statement No. 333-161114 SUBJECT TO COMPLETION PRELIMINARY PROSPECTUS SUPPLEMENT DATED SEPTEMBER 21, 2009 PROSPECTUS SUPPLEMENT (To prospectus dated September 8, 2009) $75Million Common Stock We are offeringshares of our common stock, par value $1.00 per share. Our common stock is listed on the Nasdaq Global Select Market under the symbol “METR.”On September 17, 2009, the reported last sale price of our common stock was $16.02 per share. The shares of common stock are not deposits or other obligations of any bank or savings association and are not insured or guaranteed by the Federal Deposit Insurance Corporation, the Deposit Insurance Fund or any other governmental entity. Investing in our common stock involves significant risks.See “Risk Factors” beginning on page S-16 of this prospectus supplement as well as “Risk Factors” contained in the documents incorporated in this prospectus supplement and the accompanying base prospectus by reference.See “Documents Incorporated by Reference” herein. Per Share Total Public offering price $ $ Underwriting discounts and commissions $ $ Proceeds, before expenses, to us $ $ Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus supplement or the accompanying base prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The underwriters also may purchase up to an additionalshares of common stock within 30 days of the date of this prospectus supplement to cover over-allotments, if any. The underwriters expect to deliver the shares of common stock to purchasers on or about, 2009. Book-Running Managers Sandler O'neill + partners, l.p. RBC Capital Markets The date of this prospectus supplement is September, 2009 TABLE OF CONTENTS Prospectus Supplement About this Prospectus Supplement S-1 Forward-Looking Statements S-1 Where You Can Find More Information S-4 Documents Incorporated by Reference S-4 Prospectus Supplement Summary S-6 Metro Bancorp, Inc. S-6 Recent Developments S-7 The Offering S-8 Selected Historical and Unaudited Pro Forma Financial Information S-9 Selected Historical Consolidated Financial and Operating Data of Metro Bancorp, Inc. S-9 Selected Historical Consolidated Financial and Operating Data of Republic First Bancorp, Inc. S-11 Selected Consolidated Unaudited Pro Forma Financial Information S-13 Risk Factors S-16 Use of Proceeds S-30 Market Price of Common Stock and Dividends S-31 Dividends and Dividend History S-31 Capitalization S-32 Unaudited Pro Forma Combined Condensed Financial Information S-33 Certain U.S. Federal Income Tax Consequences S-39 Certain ERISA Considerations S-43 Underwriting S-44 Validity of Common Stock S-48 Experts S-48 Prospectus About This Prospectus i Summary 1 Our Company 1 The Trusts 2 Our Securities 2 Ratio of Earnings toCombined Fixed Charges and Preferred Stock Dividends 3 Risk Factors 4 Where You Can Find More Information 5 Documents Incorporated by Reference 5 Forward-Looking Statements 7 Use of Proceeds 9 Description of Securities We May Sell 10 Capital Stock 10 Debt Securities 18 Warrants 28 Trust Preferred Securities 29 Guarantees of Trust Preferred Securities 41 Plan of Distribution 44 Validity of Securities 46 Experts 46 About this Prospectus Supplement You should rely only on the information contained or incorporated by reference in this prospectus supplement, the accompanying base prospectus and any permitted free writing prospectuses we have authorized for use with respect to this offering. We have not, and the underwriters have not, authorized anyone to provide you with different or additional information. If anyone provides you with different or additional information, you should not rely on it. We are not, and the underwriters are not, making an offer to sell the securities in any jurisdiction where the offer or sale is not permitted or in which the person making such offer or solicitation is not qualified to do so or to any person to whom it is unlawful to make such offer or solicitation. You should not assume that the information in this prospectus supplement, the accompanying base prospectus, any such permitted free writing prospectus or any document incorporated by reference is accurate or complete as of any date other than the dates of the applicable documents.Our business, financial condition, liquidity, results of operations and prospects may have changed since those dates. This document is in two parts. The first part is this prospectus supplement, which describes the specific terms of this offering and also adds to and updates information contained in the accompanying base prospectus and the documents incorporated by reference into this prospectus supplement and the accompanying base prospectus.
